Citation Nr: 0825289	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-22 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to service connection for tinnitus 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from February 1965 to February 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  Right ear hearing loss was noted on the induction 
physical examination.

2.  The evidence clearly and unmistakably shows that the 
veteran's right hearing loss did not worsen in service beyond 
the normal progression of the disease.

3.  Left ear hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

4.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 
3.303, 3.307, 3.309 (2007).  

3.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2005.  Complete notice was sent in 
May 2006, and the claim was readjudicated in a June 2006 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  The veteran reports 
that he underwent ear surgery in 1972 but has no records of 
the procedure.  He provided the surgeon's name and the city 
in which he was treated, and the RO has made reasonable 
efforts to locate the doctor without success.  Otherwise, all 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service.  38 U.S.C.A. § 
1110.  That an injury or disease occurred in service is not 
enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purpose of determining service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened in service.  Davis v. Principi, 276 F.3d 
1341, 1346-47 (Fed. Cir. 2002).  

Hearing Loss

The evidence includes the veteran's service medical records, 
which show that he reported having "ear trouble" at his 
entrance physical examination in February 1965.  VA 
audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standards Organization (ISO) units.  
As converted, the audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
X
60
LEFT
10
5
0
X
0

Thus, although not specifically noted on the entrance 
physical, this evidence clearly shows that right ear hearing 
loss was noted at the time of his induction examination.  
Therefore the presumption of soundness does not apply with 
regard to the right ear.  However, the veteran's left ear 
hearing was determined to be normal on entrance into service.  

With regard to the right ear, the Board must consider whether 
the preexisting right ear hearing loss was aggravated by 
service.  To make this determination, the Board must consider 
the veteran's service medical records as well as evidence 
developed after service. 

The veteran's service medical records indicate that he was 
entered into a hearing conservation program by at least 
September 1965, and that periodic audiological evaluations 
were performed through April 1968.  The results of an 
audiometric evaluation performed in September 1965 show the 
veteran's puretone thresholds, as converted, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
50
40
100
LEFT
20
15
15
20
20

On three of these tests, the data are presented in graph form 
only and were not numerically recorded; the Board is 
therefore unable to interpret those results.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  

An October 1965 entry in the veteran's service medical 
records shows that he was referred for an ENT evaluation 
following a "poor response on screening audio"  He reported 
that he had noticed poor hearing in his right ear since 
childhood but had no history of drainage, trauma, tinnitus, 
vertigo, or dizziness.  In March 1966, the veteran underwent 
an exploratory tympanotomy and myringotomy of his right ear, 
and a diagnosis of chronic adhesive otitis media was 
confirmed.  A second myringotomy was performed on his right 
ear in September 1966, and the tube remained in place until 
April 1968.  An entry dated in January 1969 notes that the 
veteran had had "many bouts of otitis media."  

In January 1969, the veteran underwent an ENT examination as 
part of his separation physical examination.  He reported 
that he had noticed a decrease in his hearing.  An audiogram 
revealed puretone thresholds to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
30
20
25
85
LEFT
-10
-10
-10
0
-5

The veteran was diagnosed with broadband hearing loss 
secondary to chronic adhesive otitis media, which the report 
notes had not progressed during service.  The examiner noted 
the veteran had conductive loss of 20 to 25 decibels in 
speech range and 70 decibels loss at 4000 and 6000 hertz.  
His speech recognition ability was 96 percent in the right 
ear.  

The evidence includes a report of a National Guard entrance 
physical examination from February 1972, in which the veteran 
reported a history of ear trouble and hearing loss and noted 
he had had surgery on his right ear.  

The veteran underwent a VA examination in February 2006.  He 
reported noise exposure in service when he worked on a flight 
line, but he indicated that ear protection was utilized.  The 
examiner observed a retracted tympanic membrane on the right 
side that appeared somewhat moist, although no significant 
otorrhea was present.  The left tympanic membrane was 
completely normal in appearance.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
60
60
80
105
LEFT
15
0
5
10
35

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.  Upon 
reviewing the service medical records, the examiner found it 
was "clearly documented' that "a significant preexisting 
right sided hearing loss" had existed upon entry to active 
duty.  He stated that, while the hearing loss had worsened in 
service, this "would have occurred whether he was in the 
service or not."  Although the veteran's hearing in his left 
ear had diminished in the higher frequencies since service, 
the examiner noted that his hearing was still within normal 
audiometric thresholds and that these "threshold shifts" 
were not related to military noise exposure or acoustic 
trauma.  

Right ear

After carefully weighing the evidence, the Board finds that 
the veteran's preexisting right ear hearing loss did not 
worsen in service beyond the normal progression of his 
condition.  The veteran acknowledges that his hearing loss 
existed prior to service, and he does not allege that he 
suffered any injury in service which permanently worsened his 
hearing.  Rather, he claims that the medical procedures he 
underwent in service were ineffective at improving his 
hearing.  

The Board notes that the ENT specialist who examined the 
veteran at separation opined that his hearing loss was caused 
by his preexisting ear disease and that it had not worsened 
in service, while the VA examiner concluded that both the 
hearing loss and the underlying ear disease had worsened but 
that they would have done so whether he was in service or 
not.  Although these opinions differ, they both conclude that 
the veteran's right ear hearing loss was not permanently 
worsened as a result of his service.  The Board accepts the 
VA opinion as probative medical evidence on the subject, as 
it was based on a review of all historical records, and 
contains detailed rationale for the medical conclusions.  See 
Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of 
the examination report, and the fact that it was based on a 
review of the applicable record, the Board finds such opinion 
probative and material to the veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  

The veteran has otherwise not submitted any evidence to 
support his claim that his pre-existing right ear hearing 
loss disability was aggravated during service.  In reaching 
this decision, the Board has considered the veteran's 
assertions that his right ear hearing loss disability was 
aggravated during service; however, laypersons are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Although the veteran is competent to describe symptoms 
pertaining to his claimed right ear condition, he is not 
competent to diagnose a right ear disability or to relate 
current right ear hearing loss disability to service.  This 
case involves a question of diagnosis and causation, which is 
medical in nature and not capable of lay observation.  
Competent medical evidence, or evidence provided by a person 
who is qualified through education, training, or experience 
to offer a medical diagnosis, statement, or opinion, is 
required to substantiate the claim.  For these reasons, the 
Board rejects the veteran's statements as competent evidence 
sufficient to establish the diagnoses and etiology of a right 
ear hearing loss disability.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In conclusion, the medical evidence clearly and unmistakably 
shows that the veteran's right ear hearing loss did not 
worsen beyond the natural progression of his preexisting 
underlying chronic otitis media.  Therefore, there is no 
basis for service connection.  

Left ear

The evidence shows that the veteran's hearing in his left ear 
fluctuated in service; however, it remained within normal 
limits and was no worse at separation than it had been at his 
entry to service.  

The Board notes here that the lack of any evidence that the 
veteran exhibited left hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  As noted, the service 
medical records do show that there was some increase in the 
pure tone thresholds at all four pertinent frequencies, 
particularly between the February 1965 entrance examination 
and the September 1965 examination conducted during the 
course of service.  At the time of discharge though, 
audiometric testing reflected normal left ear hearing.  As 
noted by the Court: 

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Despite, the upward shift in left ear puretone thresholds 
during service, after reviewing the totality of the evidence 
in this case the Board must conclude that the preponderance 
of the evidence is against service connection for left ear 
hearing loss. The Board believes it significant that the 
veteran did not complain of any left ear hearing loss until 
he filed his claim for compensation in October 2005, over 35 
years after separation from service.  The first objective 
medical evidence of left ear sensorineural hearing loss was 
noted in the February 2006 VA audiological examination.  
Thus, there is no supporting evidence of continuity of 
pertinent symptomatology.  Moreover, it is even more 
significant that a medical examiner opined that although 
there had been a significant decline in the higher 
frequencies involving the left ear subsequent to service, 
such threshold shifts would not be related to military noise 
exposure or acoustic trauma.  This opinion is entitled to 
considerable weight.  The examiner had the opportunity to 
interview the veteran, conduct an examination, and review the 
claims file.  Nevertheless, the examiner was of the opinion 
that there was no nexus to noise exposure during service.

While the Board does not dispute the veteran's exposure to 
aircraft noise during service, there is no persuasive 
evidence to support a finding that his current left ear 
hearing loss is etiologically related to such in-service 
exposure.  There is no documented left ear hearing loss in 
service, no complaints of left ear hearing loss until over 35 
years after separation from service, and a VA examiner who 
opined that such hearing loss was not due to his noise 
exposure in service.  The Board concludes, therefore, that 
the preponderance of the evidence is against a finding that 
his current left ear hearing loss is etiologically related to 
service.

The Board has considered the veteran's own lay statements to 
the effect that his left ear hearing loss is causally related 
to his active service; however, it is noted that there is no 
medical evidence of record to support such a theory and the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu at 495.  The 
negative clinical and documentary evidence post-service for 
over 35 years is more probative than the remote assertions of 
the veteran.  The lack of continuity of treatment may bear in 
a merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision. 38 
U.S.C.A. § 5107(b).

Tinnitus

The veteran is seeking service connection for tinnitus.  At 
the VA examination in February 2006, he reported that he 
experiences tinnitus in his right ear about once per month 
for a few seconds each time.  

The evidence of record does not indicate that the veteran 
reported tinnitus at any time during or after his active 
service, until he filed his VA claim in October 2005.  That 
there is no record of complaint of or treatment for tinnitus 
for many years after service weighs against a finding of 
service connection.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).  The only medical report 
noting tinnitus is from his 2006 VA examination, in which the 
examiner concluded that his tinnitus is probably related to 
his right sided hearing loss but not to his chronic otitis 
media.  But due to the finding that service connection for 
right ear hearing loss disability is not warranted, service 
connection on a secondary basis for tinnitus would not be 
warranted.  See 38 C.F.R. § 3.310.  There is otherwise no 
medical evidence linking the veteran's current tinnitus to 
military service, thus there is no basis for granting service 
connection.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


